 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4
                                          DISTRICT OF NEVADA
 5
                                                     ***
 6
      AMIDA ANAYA,                                          Case No. 2:19-cv-00867-APG-BNW
 7
                             Plaintiff,
 8                                                          ORDER
            v.
 9
      COSTCO WHOLESALE CORPORATION,
10
                             Defendant.
11

12
            This matter is before the court on pro se plaintiff Amida Anaya’s failure to comply with
13
     the court’s order (ECF No. 19) dated September 23, 2019. In that order, the court granted
14
     Anaya’s former attorney’s motion to withdraw and ordered Anaya to file a written notice stating
15
     whether she intends to represent herself in this case. Anaya’s deadline for filing the written
16
     notice was October 18, 2019. Anaya did not comply with the deadline and has not filed any other
17
     documents in the case since her attorney withdrew from the case.
18
            Given these circumstances, Anaya must file a written notice by December 2, 2019, stating
19
     whether she intends to represent herself in this case or retain a new attorney. Failure to comply
20
     with this order will result in the issuance of an order to show cause.
21
            IT IS SO ORDERED.
22
            IT IS FURTHER ORDERED that the clerk of court must sent a courtesy copy of the
23
     court’s previous order (ECF No. 19) to Anaya.
24
            DATED: November 8, 2019
25

26

27                                                         BRENDA WEKSLER
                                                           UNITED STATES MAGISTRATE JUDGE
28
